Case 2:19-cv-00183-JWH-LAL Document 31 Filed 03/29/21 Page 1 of 2 Page ID #:3542




   1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12   ANDRE R. PIERSON,                      Case No. LACV 19-183-JWH (LAL)
  13                          Petitioner,     ORDER ACCEPTING REPORT
                                              AND RECOMMENDATION OF
  14                    v.                    UNITED STATES MAGISTRATE
                                              JUDGE
  15   RAYMOND MADDEN, Warden,
  16                          Respondent.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-00183-JWH-LAL Document 31 Filed 03/29/21 Page 2 of 2 Page ID #:3543




   1         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
   2   Magistrate Judge’s Report and Recommendation, Petitioner’s Objections, and the
   3   remaining record, and has made a de novo determination.
   4         Petitioner’s Objections lack merit for the reasons stated in the Report and
   5   Recommendation.
   6         Accordingly, IT IS ORDERED THAT:
   7         1.    The Report and Recommendation is approved and accepted;
   8         2.    Judgment shall be entered denying the Petition and dismissing this
   9   action with prejudice; and
  10         3.    The Clerk shall serve copies of this Order on the parties.
  11         IT IS SO ORDERED.
  12
  13   DATED: March 29, 2021                ____________________________________
  14                                         HONORABLE JOHN W. HOLCOMB
                                             UNITED STATES DISTRICT JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
